Name: Commission Regulation (EEC) No 1858/88 of 30 June 1988 amending Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil and amending the Common Customs Tariff Nomenclature as regards olive oil
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 No L 166/ 10 Official Journal of the European Communities 1 . 7 . 88 COMMISSION REGULATION (EEC) No 1858/88 of 30 June 1988 amending Regulation (EEC) No 1058/77 on the characteristics of olive oil and of certain products containing olive oil and amending the Common Customs Tariff Nomenclature as regards olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, for the disposal of certain oils by producers in the current season ; whereas consequently the measures in this Regulation relating to intervention buying should apply only from the start of the next season ; Having regard to the Treaty establishing the European Economic Community, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,Having regard to Council Regulation (EEC) No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Commission Regulation (EEC) No 1098/88 (2), and in particular Articles 14 (4), 15 (3) and 20 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1058/77 (3), as last amended by Regulation (EEC) No 2550/83 (4), defined physico-chemical and organoleptic characteristics for products covered by the various customs subheadings used for olive oil ; whereas it appears that certain virgin olive oils can contain tetrachloroethylene, an undesirable substance that does not occur in the normal olive oil production process ; whereas this substance can be tolerated in lampante olive oil since that oil is for refining and not directly marketed ; whereas the presence of this substance beyond insignificant levels should mean that the virgin oil concerned is automatically classed under the customs subheading for lampante virgin oil to be refined ; Article 1 Whereas there must be a standard Community analysis method for the detection of tetrachloroethylene, in olive oil ; whereas however different methods are in use in Member States ; whereas the use of these methods should be permitted during a transitional period ; Regulation (EEC) No 1058/77 is hereby amended as follows : 1 . The title is replaced by the following : 'Commission Regulation (EEC) No 1058/77 of 18 May 1977 concerning the characteristics of olive oil and certain products containing olive oil'. 2. The following paragraph 3 is added to Article 2 : '3 . The tetrachloroethylene content of olive oil and of olive-pomace oil shall be determined by the method set out in Annex X. However, until 31 October 1989 Member States may decide that the tetrachloroethylene content can be determined by other methods giving results which are compatible with the standard method. The Member States concerned shall communicate to the Commission those other methods before using them. If the tetrachloroethylene content determined by another method differs from that determined by the standard Community method, the content determined by the standard method shall apply.' Whereas Council Regulation (EEC) No 2658/87 (*) must be adapted as a consequence of the amendments made to Regulation (EEC) No 1058/77 ; Whereas fixing a maximum tetrachloroethylene level in virgin oils other than lampante might create difficulties (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 110, 29. 4. 1988, p. 10 . 0 OJ No L 128, 24. 5. 1977, p. 6. ( «) OJ No L 252, 13. 9 . 1983, p. 7. 0 OJ No L 256, 7 . 9 . 1987, p . 1 . 1 . 7. 88 Official Journal of the European Communities No L 166/ 11 3. The following line is added in the Table of Annexes : 'Annex X Tetrachloroethylene content 26' 4. In paragraph 1 of Annex I and in paragraph B.I of Annex III the following point (g) is added : '(g) a tetrachloroethylene content measured by the method set out in Annex X no greater than 0,1 mg/kg.' 5 . The following indent is added in paragraph 2 of Annex I and in paragraph B.II of Annex III : '  those indicated at (a), (b), (c), (d), (e) and (f) in paragraph 1 and a tetrachloroethylene content measured by the method set out in Annex X greater than 0,1 mg/kg.' 6 . Annex X annexed hereto is added. Article 2 Regulation (EEC) No 2658/87 is hereby adapted as a consequence of Article 1 (4) and (5). Article 3 This Regulation shall enter into force on 1 July 1988 . However, Article 1 (4) and (5) shall apply from 1 November 1988 for buying into intervention pursuant to Commission Regulation (EEC) No 3472/85 ('). This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 333, 11 . 12. 1985, p. 5. No . L 166/ 12 Official Journal of the European Communities 1 . 7. 88 ANNEX ANNEX X DETERMINATION OF TETRACHLOROETHYLENE CONTENT OF OLIVE OIL Method Analysis by gas chromatography using the head space technique. Equipment 1 . Gas chromatography apparatus fitted with an electron capture detector (ECD). 2. Head space. 3 . Gas chromatography column, of glass, 2 metres long and 2 mm in diameter, stationary phase . OVIOl 10 % or equivalent, impregnating a calcined diatomaceous earth, acid washed and silamized and of a particle size of 80 to 100 mesh. 4. Carrier and auxiliary gas : nitrogen for gas chromatography, suitable for detection by electron capture . 5 . Glass flasks, 10 to 15 ml, with teflon coating and aluminium stopper with fitment for entry of syringe. 6. Hermetically sealing clamps. 7. Gas syringe 0,5 to 2 ml. Reagents Standard :  tetrachloroethylene of a degree of purity suitable for gas chromatography,  pentane of a degree of purity suitable for gas chromatography. Procedure 1 . Exactly weigh around 3 g of oil in a glass flask (not to be reused), hermetically seal it. Place it in a ther ­ mostat at 70 ° C for one hour. Using a syringe carefully remove 0,2 to 0,5 ml of the head space. Inject this into the column of the gas chromatography apparatus regulated as follows :  injector temperature 150 °C  column temperature : 70 to 80 C detector temperature : 200 to 250 °C Other temperatures may also be used provided ' the results remain equivalent. 2. Reference solutions. Prepare standard solutions using refined olive oil with no trace of solvents with tetrachloroethylene/ concentrations ranging from 0,05 to 1 mg/kg and corresponding to the presumed content of the sample. The tetrachloroethylene may be diluted using pentane. 3 . Quantitative assessment. Correlate the surfaces or the elevations of the peaks of the sample and of the standard solution of the concentration presumed closest. If the deviation is greater than 1 0 % the analysis musf be repeated in comparison with another standard solution until the deviation is within 10 % . The tetrachloroethylene content is determined on the basis of the average of the elementary injections. 4. Expression of results : in mg/kg (ppm). The detection limit for the method is 0,01 mg/kg.